DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 04/29/22.
The reply filed 04/29/22 affects the application 16/918,104 as follows:
1.      Claims 1, 3, 7, 9, 10-12 have been amended. Claims 2, 4-6, 8 have been canceled. Claim 12 as amended is drawn to a method of using or administering the O-antigen oligosaccharide compound of claim 10 to treat diseases caused by Helicobacter pylori infection. Consequently, amended claim 12 is withdrawn from consideration, since it is now drawn to an invention that is different or distinct from the elected invention of Group 1 which is drawn to preparing an O-antigen oligosaccharide compound. Applicant’s amendments have overcome the rejections made 35 U.S.C. 112(b) and under 35 U.S.C. 103(a) of the office action mailed 02/16/22. However, new ground(s) rejections and claims objection necessitated by Applicant’s amendments are set forth herein below. Claims 1, 3, 7, 9, 11, the invention of Group I are prosecuted by the examiner. Claims 10 and 12 are withdrawn.  
2.     The responsive is contained herein below.
Claims 1, 3, 7, 9-12 are pending in application
Claim Objections
Claim 1 is objected to because of the following informalities:  In claim 1, the numbers or subscripts in the “R” terms or symbols that represent chemical elements or groups in structures of the compounds of formula II, III, IV and V are unclear or illegible since the formula appears to be blurry or not properly copied.  Appropriate correction is required. Furthermore, the subscript which appears to be the letter m in Formula IV is illegible or unclear. Appropriate correction is required. Also, in claim 1, the terms the letters “II” and “III” in the words “Formula II” and “Formula II” are blurry or obscure. Appropriate correction is required.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 7, 9, 11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites “-(CH2)n-N-Y1Y2 or “-(CH2)n-N-Y1Y2”. However, the claim is indefinite since it is unclear or unknown how the linker can comprise “-(CH2)n-N-Y1Y2 or “-(CH2)n-N-Y1Y2” when they are the same or identical structure or represent the same or identical chemical moiety or chemical group. Also, claim 1 recites “LG is a leaving group and comprises trichloroacetylimino and p-methylphenylthio”. However, the claim is indefinite since it is unclear or unknown how LG which is a leaving group can comprise trichloroacetylimino and p-methylphenylthio rather than being trichloroacetylimino or p-methylphenylthio, especially since trichloroacetylimino and p-methylphenylthio are well known distinct individual or different leaving groups. 
Response to Arguments
Applicant's arguments with respect to claims 1, 3, 7, 9, 11 have been considered but are moot in view of the new ground(s) of rejection.
The Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623